By the Court —
McMillan, J.
— By the special finding of the jury the contract as set forth in the second amended complaint of the plaintiff is established as the contract made between the parties, and the finding of the jury is the only basis for a decree of reformation of the written contract. The amendment asked for by the plaintiff and granted by the Court, makes a contract different from that found by the jury, and although the Court erroneously granted leave to make the amendment' after the verdict, it does not follow that it must continue the error by making the decree moved for. The record shows that the jury have not found the contract as set forth in the complaint as last amended, but have found a different contract. The Court therefore was right in denying the motion for a decree.
As this conclusion determines the ease, it is not necessary to pass upon the other points in the case.
The order -appealed from is affirmed.